1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     MATTHEW J. WILLIAMS
7
8                            IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 )   Case No. 6:18-PO-00484-JPD
11                                             )
        Plaintiff,                             )
12                                             )   REQUEST FOR VIDEO CONFERENCE
            v.                                 )   APPEARANCE AT HEARING CHANGE
13                                             )   OF PLEA HEARING; ORDER
     MATTHEW J. WILLIAMS ,                     )
14                                             )   Date: April 16, 2019
        Defendant.                             )   Time: 10:00 a.m.
15                                             )   Judge: Hon. Jeremy D. Peterson
                                               )
16
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
17
     SUSAN ST. VINCENT, Legal Officer and TIMOTHY ZINDEL, Assistant Federal Defender,
18
     attorney for MATTHEW J. WILLIAMS, that the change of plea and sentencing hearing be held
19
     via video conferenced through the Federal Courthouse in San Diego, California. The defendant
20
     has been directed to be at the San Diego Federal Courthouse located at 333 West Broadway, San
21
     Diego, CA 92101 on April 16, 2019 at 10:00 a.m., in order to appear by video conference.
22
     DATED: April 2, 2019                                Respectfully submitted,
23
                                                         HEATHER WILLIAMS
24                                                       Federal Defender
25                                                       /s /Timothy Zindel
                                                         TIMOTHY ZINDEL
26                                                       Assistant to the Federal Defender
                                                         Attorneys for Defendant
27                                                       MATTHEW J. WILLIAMS
28
     Dated: April 2, 2019
                                                   -1-
1
2                                    /s/ Timothy Zindel for
                                     SUSAN ST. VINCENT
3                                    Legal Officer
4
                              ORDER
5
6
     IT IS SO ORDERED.
7
8
     IT IS SO ORDERED.
9
10
     Dated:   April 2, 2019
11                               UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               -2-
